THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                    Please refer to the Supreme Court of Georgia Judicial
                    Emergency Order of March 14, 2020 for further
                    information at (https://www.gaappeals.us/rules).


                                                                        May 5, 2020




In the Court of Appeals of Georgia
 A20A0140. GREEN v. BALDWIN COUNTY BOARD OF
     COMMISSIONERS et al.

      MCFADDEN, Chief Judge.

       In this personal injury action, Brenda A. Green seeks to hold Baldwin County

liable for injuries she alleges she sustained in a vehicle collision caused by the

negligence of an on-duty deputy sheriff. She named two defendants in the action: the

Baldwin County Board of Commissioners (hereinafter, the county) and deputy sheriff

Todd W. Blackwell in his official capacity. (She did not sue Blackwell in his

individual capacity.) The trial court granted summary judgment to the defendants, and

we find no error. As a matter of law a county cannot be held vicariously liable for the

actions of a deputy sheriff, and to the extent the claim against Blackwell can be
construed as a claim against his employer, the Baldwin County sheriff, Green did not

provide the sheriff with timely ante litem notice. So we affirm.

      1. Facts and procedural background.

      Viewed in the light most favorable to Green, as the party opposing summary

judgment, see McBee v. Aspire at West Midtown Apts., 302 Ga. 662, 663 (1) (807

SE2d 455) (2017), the evidence shows that on June 7, 2015, Green was in her vehicle,

stopped at an intersection, when a vehicle driven by Blackwell rear-ended her. Green

was injured in the collision. At the time of the collision, Blackwell was an on-duty

Baldwin County sheriff’s deputy.

      Green filed her complaint on May 16, 2017. The record shows that she served

the complaint on the two named defendants: the Baldwin County Board of

Commissioners and Blackwell. The defendants moved for summary judgment on

March 30, 2018. At that time, the Baldwin County sheriff had not received any ante

litem notice or other notice of Green’s claim. Green ultimately provided the sheriff

with an ante litem notice on May 7, 2018.

      2. Claim against the county.

      As an initial matter, we note that the issue of whether a county board of

commissioners is itself an entity capable of being sued was not raised below, but the

                                         2
parties and the trial court analyzed the claim against the board as a claim against the

county. We do the same.

       As a matter of law, the county is not vicariously liable to Green for the actions

of Blackwell, because “[i]t is well established that deputy sheriffs are employees of

the sheriff, not the county, and the county cannot be held vicariously liable as their

principal.” Cannon v. Oconee County, 353 Ga. App. 296, 299 (1) (835 SE2d 753)

(2019) (citation and punctuation omitted). Green cites several authorities for the

proposition that a claim against a sheriff or deputy sheriff should be considered a

claim against the county, but these authorities do not concern a county’s vicarious

liability for the actions of a sheriff or deputy sheriff. Instead, they concern whether

the sovereign immunity available to counties bars claims against sheriffs, deputy

sheriffs, and other individual tortfeasors in their official capacities. See, e.g., Gilbert

v. Richardson, 264 Ga. 744, 746 (2) n. 4 (452 SE2d 476) (1994); Marshall v.

McIntosh County, 327 Ga. App. 416, 419-420 (2) (759 SE2d 269) (2014); Ankerich

v. Savko, 319 Ga. App. 250, 252-253 (1) (734 SE2d 805) (2012); Strength v. Lovett,

311 Ga. App. 35, 38 (1) (714 SE2d 723) (2011).

       2. Claim against Baldwin.



                                            3
      To the extent Green’s claim against Blackwell in his official capacity may be

construed as a claim against his employer, the Baldwin County sheriff, the trial court

did not err in granting summary judgment because Green did not provide the sheriff

with ante litem notice of the claim within the one-year time period set forth in OCGA

§ 36-11-1. See Moats v. Mendez, 349 Ga. App. 811, 814-815 (2) (824 SE2d 808)

(2019); Davis v. Morrison, 344 Ga. App. 527, 531-532 (2) (810 SE2d 649) (2018).

Green criticizes our whole-court decision in Moats and tacitly invites us to overrule

it. We decline to do so, noting that the Moats decision is presently before our

Supreme Court on writ of certiorari. Mendez v. Moats, 2019 Ga. LEXIS 855 (2019).

      Green argues that the period for providing ante litem notice should be tolled

under OCGA § 9-3-99, which governs the running of the limitations period in certain

tort claims brought by victims of alleged crimes. Our Supreme Court, however,

recently held that OCGA § 9-3-99 does not provide for the tolling of periods for

giving ante litem notice. See Dept. of Public Safety v. Ragsdale, __ Ga. __ (__ SE2d

__) (Case No. S19G0422, decided Feb. 28, 2020). Although the Ragsdale decision

addressed the ante litem notice requirements in Georgia’s Tort Claims Act, see

OCGA § 50-21-26 (a) (1), its rationale also applies here.

      Judgment affirmed. Doyle, P. J., and Hodges, J., concur.

                                          4